DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election / Restriction
Applicants have elected Species 4 (Figs. 13 and 14) and describe that at least Claims 1-7, 9, 11-12, and 19-22 read on the elected species (p. 1, first full paragraph of Applicants’ Response to Election / Restriction filed on November 1, 2022).  Additionally, Applicants have further asserted that Claims 1-4 and 19-22 are generic on Species 1-8 (p. 1, first full paragraph of Applicants’ Response to Election / Restriction).  Applicants have argued that the subject matter is “sufficiently related” such that examination can be realized without significant burden (bottom of p. 1 to the top of p. 2 of Applicants’ Response to Election / Restriction).  After further consideration of Applicants’ assertion, the Examiner agrees with Applicants’ assertion such that the former Restriction Requirement of Species 1-8 is withdrawn and all of Claims 1-22 will be examined together below.    

Status of the Claims
Based on the description above Claims 1-22 are pending and are examined on the merits in the U.S. non-provisional application.  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
		intersecting direction (Claim 1, last line), and
		the first interval G1 may be greater than the second interval G2 (¶ 0156, lines 5 and 6 in relation to Figs. 13 and 14) while described as such in the specification is not what is actually shown in Fig. 14 (i.e., Fig. 14 shows the opposite relationship G1 < G2), and
		suction extension portion overlaps the outlet end of the refrigerant suction pipe in the axial and radial directions (Claim 7, last three lines)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 					
			Claim 1 recites the phrase “a refrigerant suction pipe that communicates with the high-pressure portion through the casing” is not supported by the specification.  In contrast, the specification describes a refrigerant discharge pipe 118 may communicate with the high pressure portion above the high/low separation plate 115 (¶ 0043, lines 6 and 7, Fig. 1).  Claims 21 and 22 also respectively contain the same element recitation as Claim 1 described above and so are also respectively similarly rejected like Claim 1 above, and
			Claim 7 recites a suction extension portion overlaps the outlet end of the refrigerant suction pipe which is not supported by the specification and/or the drawings (see Fig. 3). 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
	SCROLL COMPRESSOR INCLUDING SUCTION GUIDE
The disclosure is objected to because of the following informalities:
		“a plurality of guide protrusion 155” (¶ 0078, line 1, Fig. 16) should be ‘plurality of guide protrusions [[
		“The refrigerant guide 190” (¶ 0105, line 1) should be ‘The suction [[
		“the upper wall195” (¶ 0107, line 7) should be ‘the upper wall 195 [[
		“the first interval G1 may be greater than the second interval G2” (¶ 0156, lines 5 and 6) should be ‘the first interval G1 may be less [[.    
	Appropriate correction is required.

Claim Objection
Claim 12 is objected to because of the following informality:  
		“the suction guide that guide the refrigerant (Claim 12, lines 3 and 4) should be ‘the suction guide that guides [[
	Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claims 1 and claims dependent thereon and Claim 21 and Claim 22
	The element “the refrigerant suction pipe” (Claim 1, last line) in combination with the previously recited elements “a refrigerant suction pipe” (Claim 1, line 5 and line 7) that respectively communicates with the high-pressure portion/low-pressure portion makes the claim indefinite in that it is not understood if the refrigerant suction pipe in the last line of the claim is the high-pressure portion refrigerant suction pipe or the low-pressure refrigerant suction pipe previously recited.  

In Regard to Claim 9
	The element “a thickness of portions” (Claim 9, line 2) makes the claim indefinite in that it is not understood what the “portions” relate to and/or what structure(s) of Applicants’ scroll compressor these “portions” are associated with so that the scope of the claim is clearly understood.    
	
In Regard to Claim 19
	Claim 19 recites the limitation “the outer circumferential surface of the suction guide” in the first two lines of Claim 19.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2020/0158110 (Cho et al.; published on May 21, 2020) (CHO).  
In reference to Claim 1, CHO discloses
	A scroll compressor (sealed scroll compressor 1, title, Abstract, ¶s 0036, line 5, Figs. 1-15), comprising: 
		a casing (casing 10, ¶ 0037, line 5); 
		a high/low pressure separation plate (discharge cover 20, ¶ 0039, line 1) configured to divide an inner space of the casing (10) into a low-pressure portion (space within 10 below 20 in conjunction with the refrigerant suction pipe 16) and a high-pressure portion (space within 10 above 20, where compressed high pressure refrigerant is disposed during operation of the scroll compressor 1); 
		a refrigerant suction pipe (gas suction tube 16, ¶ 0037, last two lines) that communicates with the low-pressure portion (space within 10 below 20) through the casing (10); 
		a refrigerant suction pipe (pipe defined in 12 as shown in Figs. 1 and 3) that communicates with the high-pressure portion through the casing (10); 
		a drive motor (motor 70, ¶ 0037, line 6) installed inside of the low-pressure portion (space within 10 below 20); 
		an orbiting scroll (rotating scroll 40, ¶ 0040, line 4) coupled to the drive motor (70) through a rotational shaft (rotary shaft 76, ¶ 0044, line 2) to perform an orbiting motion (¶ 0044, last two lines); 
		a non-orbiting scroll (stationary scroll 30, ¶ 0041, line 1) engaged with the orbiting scroll (50) to form a compression chamber (includes 33s, Fig. 3), and having a suction port (suction portion 35, ¶ 0041, line 5) formed through an outer circumferential surface thereof to communicate with the compression chamber (includes compression compartment 33S, ¶ 0041, last two lines); and 
		a suction guide (suction guide 60, ¶ 0037, line 6, Figs. 4-5, 10, and 12-13) having a suction passage (A, Examiner’s ANNOTATED Fig. 5 of CHO) to guide refrigerant suctioned into the low-pressure portion (space within 10 below 20 as shown in Fig. 1) toward the compression chamber (includes 33S), wherein the suction guide (60) comprises a passage inlet (B, Examiner’s ANNOTATED Fig. 5 of CHO, Examiner’s ANNOTATED Fig. 3 of CHO) that defines a first end of the suction passage (A) and open toward the low-pressure portion (open towards 20 which is below 10, Fig. 1), and a passage outlet (C, Examiner’s ANNOTATED Fig. 5 of CHO) that defines a second end of the suction passage (A) and open toward the suction port (suction portion 35, ¶ 0041, line 5), and wherein the passage inlet (B, Examiner’s ANNOTATED Fig. 5 of CHO) is open in an intersecting direction (direction D, Examiner’s ANNOTATED Fig. 5 of CHO) with respect to an outlet end (E, Examiner’s ANNOTATED Fig. 3 of CHO) of the refrigerant suction pipe (16). 

    PNG
    media_image1.png
    743
    590
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 5 of CHO

    PNG
    media_image2.png
    707
    514
    media_image2.png
    Greyscale

Examiner’s ANNOTATED Fig. 3 of CHO
In reference to Claim 2, CHO further discloses that the outlet end (E, Examiner’s ANNOTATED Fig. 3 of CHO) of the refrigerant suction pipe (16) is open in a radial direction (a left to right direction in Fig. 1) of the scroll compressor (outlet end E has a certain thickness in the radial direction of scroll compressor 1 for it to be an outlet), and the passage inlet (inlet B has a certain axial thickness to be an inlet and the axial direction is the up and down direction as shown in Fig. 1) of the suction guide (60) is open in an axial direction of the scroll compressor (1, Fig. 1). 
In reference to Claim 3, CHO also discloses that the passage inlet (B, Examiner’s ANNOTATED Fig. 5 of CHO, Examiner’s ANNOTATED Fig. 3 of CHO) is located at an opposite side from the drive motor (70) with respect to the outlet end (E, Examiner’s ANNOTATED Fig. 3 of CHO) of the refrigerant suction pipe (16, Fig. 1). 
In reference to Claim 4, CHO further discloses that the suction guide (60) is configured such that the passage inlet (B, Examiner’s ANNOTATED Fig. 5 of CHO) and the passage outlet (C) intersect with each other (at Point F, Examiner’s ANNOTATED Fig. 5 of CHO), wherein the passage inlet (B) is open in a direction toward the drive motor (70), and wherein the passage outlet (C) is open in a direction toward an outer circumferential surface of the non-orbiting scroll (30, see Fig. 1).  
In reference to Claim 5, CHO also discloses that the suction guide comprises: 
		a first side wall (a, Examiner’s ANNOTATED Fig. 13 of CHO) and a second sidewall (b, Examiner’s ANNOTATED Fig. 13 of CHO) disposed at both sides of the suction port in a circumferential direction, respectively; 
		an outer wall (c+g, in combination, Examiner’s ANNOTATED Fig. 13 of CHO) that connects an outer end of the first side wall (a) and an outer end of the second side wall (b); 
		an inner wall (d, Examiner’s ANNOTATED Fig. 13 of CHO) that connects an inner end of the first side wall (a) and an inner end of the second side wall (b); 
		an upper wall (62, Fig. 13) that connects upper ends of the first side wall (a), the second side wall (b), and the outer wall (c+g, in combination); and 
		a lower wall (e, Examiner’s ANNOTATED Fig. 13 of CHO) that connects lower ends of the first side wall (a), the second side wall (b), and the outer wall (c+g, in combination), and wherein the passage inlet (B, Examiner’s ANNOTATED Fig. 5 of CHO) is formed by opening at least a portion of the lower wall (e), and the passage outlet (C) is formed by opening at least a portion of the inner wall (d).

    PNG
    media_image3.png
    529
    616
    media_image3.png
    Greyscale

Examiner’s ANNOTATED Fig. 13 of CHO
	In reference to Claim 11, CHO further discloses that a main frame (structure crossed by the lead line of reference numeral 44 in Fig. 1) that supports the orbiting scroll (40) is disposed between the drive motor (70) and the non-orbiting scroll (30), wherein the non-orbiting scroll (30) comprises a plurality of guide protrusions (36(s), Fig. 4) supported by the main frame (Fig. 1) and disposed at predetermined intervals in a circumferential direction of the non-orbiting scroll (30), wherein one of the plurality of guide protrusions (front 36) is provided with a suction guide groove (31 is grooved out, Fig. 4) recessed from an outer circumferential surface thereof to an inner circumferential surface thereof by a predetermined depth (Fig. 4), wherein the suction guide (60) is accommodated in a space between circumferential inner surfaces defining the suction guide groove (31), and wherein the outer wall (c+g, in combination) comprises sealing extension portions (W(s), Examiner’s ANNOTATED Fig. 5 of CHO) that extend in the circumferential direction from an outer surface of the first side wall and an outer surface of the second side wall (Fig. 4).  
	In reference to Claim 21, CHO discloses
		A scroll compressor (sealed scroll compressor 1, title, Abstract, ¶s 0036, line 5, Figs. 1-15), comprising: 
		a casing (casing 10, ¶ 0037, line 5); 
		a high/low pressure separation plate (discharge cover 20, ¶ 0039, line 1) configured to divide an inner space of the casing into a low-pressure portion and a high-pressure portion (Fig. 1); 
		a refrigerant suction pipe (gas suction tube 16, ¶ 0037, last two lines) that communicates with the low-pressure portion through the casing (10); a refrigerant suction pipe (pipe defined in 12 as shown in Figs. 1 and 3) that communicates with the high-pressure portion through the casing (10); 
		a drive motor (motor 70, ¶ 0037, line 6) installed inside of the low-pressure portion; an orbiting scroll (rotating scroll 40, ¶ 0040, line 4) coupled to the drive motor through a rotational shaft (rotary shaft 76, ¶ 0044, line 2) to perform an orbiting motion (¶ 0044, last two lines); 
		a non-orbiting scroll (stationary scroll 30, ¶ 0041, line 1) engaged with the orbiting scroll to form a compression chamber (includes 33s, Fig. 3), and having a suction port (suction portion 35, ¶ 0041, line 5) formed through an outer circumferential surface thereof to communicate with the compression chamber (includes compression compartment 33S, ¶ 0041, last two lines); and 
		a suction guide (suction guide 60, ¶ 0037, line 6, Figs. 4-5, 10, and 12-13) having a suction passage (A, Examiner’s ANNOTATED Fig. 5 of CHO) to guide refrigerant suctioned into the low-pressure portion (space within 10 below 20 as shown in Fig. 1) toward the compression chamber, wherein the suction guide comprises a passage inlet (B, Examiner’s ANNOTATED Fig. 5 of CHO, Examiner’s ANNOTATED Fig. 3 of CHO) that defines a first end of the suction passage (A) and open toward the low-pressure portion (open towards 20 which is below 10, Fig. 1), and a passage outlet (C, Examiner’s ANNOTATED Fig. 5 of CHO) that defines a second end of the suction passage (A) and open toward the suction port (35), wherein the outlet end of the refrigerant suction pipe (16) is open in a radial direction of the scroll compressor (1), and the passage inlet of the suction guide (60) is open in an axial direction of the scroll compressor (1), and wherein the passage inlet (B) is located at an opposite side from the drive motor (70) with respect to the outlet (at location E, Examiner’s ANNOTATED Fig. 5 of CHO) end of the refrigerant suction pipe (16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 12-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CHO in view US5366352 (Deblois et al.; issued on November 22, 1994) (DEBLOIS).
	In reference to Claim 7, CHO does not teach a suction extension portion and features associated therewith.  DEBLOIS teaches a scroll compressor (title, Abstract, Figs. 1-11) wherein a suction extension portion extends from the first side wall and the second side wall toward the drive motor (see Figs. 1, 8, and 11), and wherein the suction extension portion (duct member 242, 442, col. 4, line 17 and line 41) at least partially overlaps the outlet end of the refrigerant suction pipe (suction inlet 34, col. 4, line 45) in axial and radial directions (Figs. 1, 8, and 11).
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize a suction extension portion extends from the first side wall and the second side wall toward the drive motor and wherein the suction extension portion at least partially overlaps the outlet end of the refrigerant suction pipe in axial and radial directions as taught by DEBLOIS and further incorporate this feature into the suction guide of CHO’s scroll compressor for the benefit of providing a more controlled air flow of the suction gas into the suction chamber of the scroll compressor that results in a high operating efficiency/lower operating temperature of the scroll compressor as expressly described by DEBLOIS (col. 1, lines 50-65) dependent on the flow requirements of the scroll compressor and its application of need.  
	In reference to Claim 8 and similarly to Claim 7 above, CHO does not teach a suction extension portion and features associated therewith.  DEBLOIS teaches a scroll compressor (title, Abstract, Figs. 1-11) the suction extension portion being inclined from a lower end thereof facing the drive motor (41-1, Fig. 2 and also similar constructions shown in Figs. 4-10) to an upper end thereof in contact with the passage inlet, so as to be gradually extend away from an inner circumferential surface of the casing (12).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the suction extension portion being inclined from a lower end thereof facing the drive motor (41-1, Fig. 2 and also similar constructions shown in Figs. 4-10) to an upper end thereof in contact with the passage inlet, so as to be gradually extend away from an inner circumferential surface of the casing (12) as taught by DEBLOIS and further incorporate this feature into the suction guide of CHO’s scroll compressor for the benefit of providing/enhancing a more controlled fluid flow within the scroll compressor in route to the suction chamber that ensures a high operating efficiency of the scroll compressor as expressly described by DEBLOIS (col. 1, lines 50-65).  
	In reference to Claims 12 and 19, CHO teaches that the non-orbiting scroll (30, Fig. 1 of CHO) comprises a suction guide protrusion (structure crossed by the lead line of reference numeral 31 in Fig. 4 of CHO) that accommodates the suction port (inlet 31, ¶ 0041, last two lines) and extends radially toward an inner circumferential surface of the casing (10), and wherein the suction guide (60) that guides the refrigerant suctioned into the low-pressure portion and on into the compression chamber communicates with the suction guide protrusion (structure crossed by the lead line of reference numeral 31 in Fig. 4 of CHO) so that the outer circumferential surface of the suction guide is coupled in contact with the inner circumferential surface of the suction guide protrusion (via outer extension W of 60, Examiner’s ANNOTATED Fig. 5 of CHO) (Claim 19).  
CHO does not explicitly teach that the suction guide is inserted into the suction guide protrusion.  DEBLOIS, however, teaches a scroll compressor (title, Abstract, Figs. 1-11) wherein the suction guide is inserted into the suction guide protrusion (via upper portion of duct member 42 (col. 3, line 39) and horizontal leg 42-2 (col. 3, line 3) as shown in Fig. 2 are inserted into the opening defined by at least portions of the fixed scroll (28, col. 2, line 51).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the suction guide having additional structure so as to be inserted into the suction guide protrusion as taught by DEBLOIS and further incorporate this feature into the suction guide of CHO’s scroll compressor for the benefit of providing a way to make the assembly of these components easier to assembly/align that also ensures the fluid flow from the suction guide is completely directed into the suction chamber during operation of the scroll compressor that results in an improved operating efficiency of the scroll compressor as expressly described by DEBLOIS (col. 1, lines 50-65).  
	In reference to Claim 13, CHO does not teach a guide accommodating portion and features associated therewith.  DEBLOIS teaches a scroll compressor (title, Abstract, Figs. 1-11) wherein the suction guide protrusion includes a guide accommodating portion (such as 41-1 and 41-2, Fig. 2) recessed from the drive motor (motor 18, col. 3, line 10) toward the high/low pressure separation plate (divider plate 14, col. 2, lines 44 and 45), and wherein the suction guide comprises a suction passage (Fig. 2) that communicates between the outlet end of the refrigerant suction pipe (right end of 34, Fig. 2) and the suction port and inserted into the guide accommodating portion (Fig. 2).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the suction guide protrusion includes a guide accommodating portion recessed from the drive motor toward the high/low pressure separation plate, and wherein the suction guide comprises a suction passage that communicates between the outlet end of the refrigerant suction pipe and the suction port and inserted into the guide accommodating portion as taught by DEBLOIS and further incorporate this feature into the suction guide of CHO’s scroll compressor for the benefit of providing a smooth fluid flow from the refrigerant suction pipe to the suction chamber during operation of the scroll compressor that results in an improved operating efficiency of the scroll compressor as expressly described by DEBLOIS (col. 1, lines 50-65).  


	In reference to Claim 14, CHO teaches that the suction guide comprises (60, Figs. 5 and 13) a side wall (a, b, Examiner’s ANNOTATED Fig. 13 of CHO) that extends radially from both circumferential sides of the suction port (31) and accommodates the suction port (31), an upper wall (62) that defines a first axial side surface of the side wall facing the high/low pressure separation plate (20), and a lower wall (e) that defines a second axial side surface of the side wall facing the drive motor (70), and wherein the upper wall (62) covers the first axial side surface of the side wall (a, b) to define the suction passage together with the side wall (a, b), the lower wall (e) is at least partially open to define the passage inlet, and the side wall is partially open toward the suction port to define the passage outlet (Fig. 5 and 13).
	In reference to Claim 15, CHO does not explicitly teach a first guide and features associated therewith. DEBLOIS teaches a scroll compressor (title, Abstract, Figs. 1-11) wherein a first guide (curved secton of 42-2, Fig. 2 of DEBLOIS) protrudes by a predetermined height between an inner circumferential surface of the side wall and an inner circumferential surface of the upper wall at a side facing the passage outlet, and wherein the first guide comprises a first guide surface curved toward the passage outlet (curved section of 42-2 in Fig. 2 of DEBLOIS).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize first guide/first guide surface as taught by DEBLOIS and further incorporate this feature into the suction guide of CHO’s scroll compressor for the benefit of providing a smooth, continuous fluid flow from the refrigerant suction pipe to the suction chamber during operation of the scroll compressor that results in an improved operating efficiency of the scroll compressor as expressly described by DEBLOIS (col. 1, lines 50-65).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over CHO in view US2010/0021330 (Haller; published on January 28, 2010) (HALLER).
	In reference to Claim 9, CHO teaches a thickness of the upper wall (62, Fig. 13) of suction guide (60), however, CHO does not teach a thickness of the upper wall is thicker than a thickness of portions other than the upper wall.  HALLER teaches a scroll compressor (title, Abstract, Figs. 1-6) that includes baffles (inlet baffle 72 and baffle member 86, ¶ 0027, line 1 and ¶ 0034, lines 1 and 2, Figs. 1 and 5) to route fluid flow from the suction port (40, ¶ 0023, line 8) into the scroll compressor and onto the compression chamber (via suction inlet 76 of non-orbiting scroll 24 into suction chamber 38, ¶ 0026, lines 1-3 and 0030, lines 1-3).  At least the upper wall of baffle 86 is thicker than other thickness portions of the baffle other than the other wall (for example, not all of the portions of 86 have the same thickness as the upper wall at the end of the lead line of reference numeral 86 in Fig. 5). 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the feature of a thickness of the upper wall is thicker than a thickness of portions other than the upper wall as taught by HALLER and incorporate such a feature into the suction guide of CHO’s scroll compressor for at least the benefits of having an alternate suction guide arrangement that has a robust construction and is still effective to guide the flow of fluid from outside of the scroll compressor to the suction chamber that is at least partially dependent on the flow requirements of the scroll compressor and its application of use.     

Claims 6 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over CHO in view US2020/0309124 (King; published on October 1, 2020) (KING).
		In reference to Claim 6, CHO does not explicitly recite a fixing protrusion and features associated therewith.  KING teaches a scroll compressor (title, Abstract, Figs. 1-8) that includes a fixing protrusion (portion of  suction conduit 30 received in 116, Fig. 7) of the first wall of a suction conduit (30, ¶ 0052, Fig. 7) extends in a circumferential direction from the first side wall to be supported on the step (of barbed tip 116, ¶ 0054, lines 1 and 2) of the non-orbiting scroll (non-orbiting scroll 72, ¶ 0050, lines 1 and 2). 
	It would be obvious to the PHOSITA before the effective filing date of the to utilize a fixing protrusion supported on step of the non-orbiting scroll as taught by KING and incorporate this feature into CHO’s scroll compressor for the benefit of providing further support for the suction guide in relation to the scroll compressor so that the suction guide can effectively guide fluid to the suction port of the scroll compressor during operation of the scroll compressor over the range of operating conditions of the scroll compressor.  
	In reference to Claim 10, CHO does not teach a first side wall having a suction hole. KING teaches a scroll compressor (title, Abstract, Figs. 1-8) that includes a wall of a suction conduit (30, ¶ 0052, Fig. 7) having a suction hole (102).  While KING’s suction hole is positioned in a rear wall of baffle 30 the PHOSITA would understand the suction hole’s placement can also be arranged in a different wall of the suction guide such as the first side wall of the suction guide and still be effective to receive a flow of fluid into the suction guide that can be efficiently transferred to the suction port of the scroll compressor. 
	It would be obvious to the PHOSITA before the effective filing date of the to utilize a suction hole in a suction conduit as taught by KING and alternately position this suction hole in different wall of the suction guide like the first side wall of the suction guide for at least the benefit of ensuring a hole is available in the suction guide to receive a flow of fluid to be efficiently transferred to the suction port of the scroll compressor.  

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over CHO in view of US2006/0245967 (Gopinathan; published on November 2, 2006) (GOPINATHAN).
	In reference to Claim 20, CHO teaches a suction guide made of a material as described above (and also ¶ 0061 of CHO), CHO is silent about the suction guide being specifically made of a material having a lower thermal conductivity than that of the non-orbiting scroll. GOPINATHAN teaches a scroll compressor (title, Abstract, Figs. 1-4)  having a suction baffle (baffle member 80, ¶ 0025, line 1) that can be formed by a variety of materials that have a lower thermal conductivity than that of the non-orbiting scroll (to advantageously insulate the working fluid that passes through baffle member 80 from becoming heated from the scrolls, ¶ 0025).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a material for the suction guide having a lower thermal conductivity than that of the non-orbiting scroll as taught by GOPINATHAN and incorporate this kind of material feature into CHO’s scroll compressor for at least the benefits of having a robustly constructed suction guide that also increases the operating efficiency of the scroll compressor as expressly described by GOPINATHAN (¶ 0025, last five lines).   
	In reference to Claim 22, CHO teaches
		A scroll compressor (sealed scroll compressor 1, title, Abstract, ¶s 0036, line 5, Figs. 1-15), comprising: 
			a casing (casing 10, ¶ 0037, line 5); 
			a high/low pressure separation plate (discharge cover 20, ¶ 0039, line 1) configured to divide an inner space of the casing (10) into a low-pressure portion and a high-pressure portion (Fig. 1); 
			a refrigerant suction pipe (gas suction tube 16, ¶ 0037, last two lines) that communicates with the low-pressure portion through the casing (Fig. 1); 
			a refrigerant suction pipe (gas suction tube 16, ¶ 0037, last two lines) that communicates with the high-pressure portion through the casing (Fig. 1); 
			a drive motor (motor 70, ¶ 0037, line 6) installed inside of the low-pressure portion (Fig. 1); an orbiting scroll (rotating scroll 40, ¶ 0040, line 4) coupled to the drive motor through a rotational shaft (rotary shaft 76, ¶ 0044, line 2) to perform an orbiting motion (¶ 0044, last two lines); a non-orbiting scroll (stationary scroll 30, ¶ 0041, line 1) engaged with the orbiting scroll (40) to form a compression chamber, and having a suction port formed through an outer circumferential surface thereof to communicate with the compression chamber (includes compression compartment 33S, ¶ 0041, last two lines); and 
			a suction guide (suction guide 60, ¶ 0037, line 6, Figs. 4-5, 10, and 12-13) having a suction passage (A, Examiner’s ANNOTATED Fig. 5 of CHO) to guide refrigerant suctioned into the low-pressure portion toward the compression chamber, wherein the suction guide (60) comprises a passage inlet (B, Examiner’s ANNOTATED Fig. 5 of CHO, Examiner’s ANNOTATED Fig. 3 of CHO) that defines a first end of the suction passage (A) and open toward the low-pressure portion (Fig. 1), and a passage outlet (C, Examiner’s ANNOTATED Fig. 5 of CHO) that defines a second end of the suction passage (A) and open toward the suction port, wherein the suction guide (60) is configured such that the passage inlet and the passage outlet intersect with each other (at Point F), wherein the passage inlet is open in a direction toward the drive motor (Fig. 1), wherein the passage outlet is open in a direction toward an outer circumferential surface of the non-orbiting scroll (Fig. 1).
CHO is silent about the suction guide being specifically made of a material having a lower thermal conductivity than that of the non-orbiting scroll.  GOPINATHAN teaches a scroll compressor (title, Abstract, Figs. 1-4) having a suction baffle (baffle member 80, ¶ 0025, line 1) that can be formed by a variety of materials that have a lower thermal conductivity than that of the non-orbiting scroll (to advantageously insulate the working fluid that passes through baffle member 80 from becoming heated from the scrolls, ¶ 0025).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a material for the suction guide having a lower thermal conductivity than that of the non-orbiting scroll as taught by GOPINATHAN and incorporate this kind of material feature into CHO’s scroll compressor for at least the benefits of having a robustly constructed suction guide that also increases the operating efficiency of the scroll compressor as expressly described by GOPINATHAN (¶ 0025, last five lines).   

Allowable Subject Matter
Claims 16-18 would be allowable if rewritten to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Dependent Claim 16 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ scroll compressor as claimed including  
				“wherein a second guide (296, Fig. 26 of the specification) extends from the second axial side surface of the side wall toward the outlet end of the refrigerant suction pipe, wherein the second guide at least partially overlaps the first guide in a radial direction of the scroll compressor when projected in the axial direction, and protrudes more than an outer circumferential surface of the side wall in the radial direction to be located between the outlet end of the refrigerant suction pipe and the first axial side surface of the suction guide protrusion facing the outlet end, and wherein the second guide comprises a second guide surface inclined or curved from the outlet end of the refrigerant suction pipe toward the non-orbiting scroll” is not shown or rendered over the prior art of record.  
			Dependent Claim 17 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ scroll compressor as claimed including  
				“wherein a second guide (296, Fig. 26 of the specification) extends from the second axial side surface of the side wall toward the outlet end of the refrigerant suction pipe, wherein the second guide protrudes more than an outer circumferential surface of the side wall in a radial direction of the scroll compressor to be located between the outlet end of the refrigerant suction pipe and the first axial side surface of the suction guide protrusion facing the outlet end, and wherein the second guide comprises a second guide surface inclined or curved from the outlet end of the refrigerant suction pipe toward the passage inlet” is not shown or rendered over the prior art of record.  
			Dependent Claim 18 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ scroll compressor as claimed including  
				“wherein the non-orbiting scroll is spaced apart from the inner circumferential surface of the casing, wherein a second guide extends from the second axial side surface of the side wall toward the outlet end of the refrigerant suction pipe, wherein the second guide (296, Fig. 26 of the specification) protrudes more than an outer circumferential surface of the side wall in a radial direction of the scroll compressor to be located between the outlet end of the refrigerant suction pipe and the first axial side surface of the suction guide protrusion facing the outlet end, and wherein a first interval from the inner circumferential surface of the casing to an outer circumferential surface of the second guide is smaller than or equal to a second interval from the inner circumferential surface of the casing to the outlet end of the refrigerant suction pipe” is not shown or rendered over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US2004/0126258, US5055010, and US5240391 show elements and features that are representative of the state of the art prior to the filing date of Applicants’ disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday December 6, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746